DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/20/2022 and 12/23/2021 and 12/21/2020 were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 14 requires that the aft portion (73) is a freely rotating component relative to the forward portion.  Given Applicant’s election of the species in Fig. 4, the rotating aft section is 320, located on the radially outer wall. Comparing Fig. 4 to Fig. 1, the radially outer wall of Fig. 1 is fixed and not capable of freely rotating.  Even if the radially inner wall were to be the aft portion’s freely rotating component, nothing in Fig. 1 shows a distinction between the forward portion and the aft portion.  Thus, nothing in Fig. 1 shows that they are freely rotatable relative to each other.  Finally, Applicant’s figure 2 appears to show bolt holes connecting the forward and aft portions together.  Therefore, the drawings fail to show the limitations of claim 14. 
Fig. 1 is objected to for the reference numbers 80 and 71.  The reference numbers appear to have inadvertently swapped.  The lead line of 80 is pointing to the forward portion of the diffuser structure while the lead line of 71 is pointing to the diffuser flowpath.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb US 2819837 in view of Bryan US 20140271173.
Regarding claim 1, Loeb discloses a centrifugal compressor (Fig. 1) comprising: 
a casing (Fig. 1); 
an impeller (2) arranged within the casing, the impeller being rotatable about an axis (4); and 
a diffuser section (comprising 9 and 22) arranged within the casing, the diffuser section being positioned downstream from an outlet of the impeller (Fig. 1), and including a forward portion (comprising 9) fixed relative to the impeller and an aft portion (comprising 22), distinct from the forward portion (Fig. 1).
However, it does not teach that the diffuser section is axially downstream.
Bryan teaches a centrifugal compressor wherein the diffuser may be rotated 90 degrees from the radial toward the axial direction (Fig. 2) with diffuser vanes (22, 24) in the axially located diffuser section in order to have a compact and reduced radial envelope compared to previous designs ([0005]; see also end of [0015] for “compact”).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the radially extending diffuser as taught by Loeb by utilizing an axially extending diffuser as taught by Bryan in order to have a compact and reduced radial envelop.  

    PNG
    media_image1.png
    510
    637
    media_image1.png
    Greyscale
The configuration then results in Loeb’s vanes (9) extending from a radially inward boundary of the forward portion of the diffuser section. 
Regarding claim 2, Loeb further discloses a set of vanes (9) protruding radially outward, and being configured to reduce a flow from supersonic to subsonic speeds (col. 2 ln. 62-70). 
Regarding claims 3 and 4, Loeb discloses that the set of vanes are configured to reduce a Mach number of the flow.  
However, it does not teach by at least 50%, or in the range of 0.4 to 0.8 Mach.  It is well known that the outgoing Mach number is a function of the incoming Mach number.  Incoming Mach number is a design choice based on a desired pressure ratio, density ratio and/or temperature ratio. See Normal Shock table equations at https://en.wikipedia.org/wiki/Normal_shock_tables.  Thus, outgoing Mach number being a result effective variable.  Unless Applicant can show that the particular claimed range is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the , it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the incoming and outgoing Mach ratio to be 0.4 to 0.8, in order to discover the optimum or workable ranges by routine experimentation.
Regarding claim 5, Loeb further discloses that the aft portion (22) is defined by an absence of vanes (col. 2 ln. 51-54).
Regarding claim 6, the Loeb further discloses that a radial height of the diffuser section (Loeb, 22) is constant along the forward portion of the diffuser section (Fig. 1).
Regarding claim 13, Loeb further discloses that the centrifugal compressor is a mixed- flow compressor (col. 1 ln. 65-col. 2 ln. 1). 

Claim(s) 7-10, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb US 2819837 in view of Bryan US 20140271173 as applied to claim 1 above and further in view of Voigt US 2898031.
Regarding claim 7, neither Loeb or Bryan teach that a radial height of the diffuser section (22) increases along at least a portion of the aft portion.
Voigt teaches a centrifugal compressor comprising a diffuser (7’) whose radial height increases along at least a portion of an aft portion (7’, being downstream of vanes 10) in order to recover the kinetic energy of the flow (col. 4 ln. 1-7).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vaneless aft portion of the diffuser as taught Loeb by utilizing a divergent diffuser as taught by Voight in order to recover the kinetic energy of the flow.
Regarding claim 8, Voigt further teaches that a radially inner wall of the diffuser section converges toward an axis defined by the diffuser section along at least a portion of the aft portion (Fig. 1).
Regarding claims 9 and 10, Voigt further teaches that a radially outer wall of the diffuser section diverges away from the axis defined by the diffuser section along the portion of the aft portion (Fig. 1).
Regarding claim 12, Voigt further teaches that the radial height increases along at least the portion of the aft portion at a varying rate (Fig. 1, note that the radial inner surface is flatly converging toward the rotational axis while the radially outer surface is curved, thus the varying rate of the radial height increase).
Regarding claim 16, Loeb discloses a centrifugal compressor comprising: 
a casing (Fig. 1); 
an impeller (2) arranged within the casing, the impeller being rotatable about an axis (4); and 
a diffuser section (comprising 9 and 22) arranged within the casing, the diffuser section being positioned downstream from an outlet of the impeller (Fig. 1), and including a forward portion (comprising 9) having a constant radial height (Fig. 1), and an aft portion (comprising 22).
However, it does not teach that the diffuser section is axially downstream and that the aft portion has a radial height increasing along a direction of flow.
Bryan teaches a centrifugal compressor wherein the diffuser may be rotated 90 degrees from the radial toward the axial direction (Fig. 2) with diffuser vanes (22, 24) in the axially located diffuser section in order to have a compact and reduced radial envelope compared to previous designs ([0005]; see also end of [0015] for “compact”).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the radially extending diffuser as taught by Loeb by utilizing an axially extending diffuser as taught by Bryan in order to have a compact and reduced radial envelop.
Voigt teaches a centrifugal compressor comprising a diffuser (7’) whose radial height increases along at least a portion of an aft portion (7’, being downstream of vanes 10) in order to recover the kinetic energy of the flow (col. 4 ln. 1-7).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vaneless aft portion of the diffuser as taught Loeb by utilizing a divergent diffuser as taught by Voight in order to recover the kinetic energy of the flow.
Regarding claim 17, Voigt further teaches that the aft portion (7’) includes at least one of a radially converging inner wall and a radially diverging outer wall along the radial height increase (Fig. 1).
Regarding claim 19, Voigt further teaches that the at least one of the radial converging inner wall and the radially diverging outer wall is curved (Fig. 1).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Loeb US 2819837 in view of Bryan US 20140271173 as applied to claim 1 above and further in view of Lown US 3868196.
Regarding claim 14, Loeb does not teach that the aft portion is a freely rotating component relative to the forward portion.
Lown teaches a centrifugal compressor comprising a rotating a vaneless diffuser wall in order to reduce frictional losses and increase compressor efficiency (col. 1 ln. 18-27).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify a portion of the vaneless section of the diffuser (i.e. the aft portion) as taught by Loeb by rotating a radially inner wall of the diffuser as taught by Lown, in order to reduce friction losses and increase compressor efficiency.

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb US 2819837 in view of Voigt US 2898031 and Lown US 3868196.
Regarding claim 20, Loeb teaches a method for conditioning a flow in a mixed-flow centrifugal compressor (col. 1 ln. 65-col. 2 ln. 1) comprising: 
reducing a speed of a fluid flow from an impeller section (2) to below subsonic speeds (col. 2 ln. 62-72) using a plurality of vanes (9) in a first diffuser section (Fig. 1), the first diffuser section being fixed relative to an impeller (Fig. 1); and 
a second diffuser portion (22).
However, it does not teach further reducing the speed of the fluid flow across a second diffuser portion, the second diffuser portion being freely rotating relative to the impeller.
Voigt teaches a centrifugal compressor comprising a diffuser (7’) whose radial height increases along at least a portion of an aft portion (7’, being downstream of vanes 10) in order to recover the kinetic energy of the flow (col. 4 ln. 1-7); wherein the one of ordinary skill in the art would recognize that “recover the kinetic energy” means reducing the velocity of the flow to increase the static pressure.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vaneless aft portion of the diffuser as taught Loeb by utilizing a divergent diffuser as taught by Voight in order to recover the kinetic energy of the flow.
Lown teaches a centrifugal compressor comprising a rotating a vaneless diffuser wall in order to reduce frictional losses and increase compressor efficiency (col. 1 ln. 18-27).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify a portion of the vaneless section of the diffuser (i.e. the aft portion) as taught by Loeb by rotating a radially inner wall of the diffuser as taught by Lown, in order to reduce friction losses and increase compressor efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745